             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:17-cv-00073-MR


HERRMANN INTERNATIONAL, INC. and     )
HERRMANN GLOBAL, LLC,                )
                                     )
                       Plaintiffs,   )
                                     )
     vs.                             )                    ORDER
                                     )
HERRMANN INTERNATIONAL EUROPE,       )
HERRMANN TECHNOLOGIE, BRAIN          )
RESSOURCES, and LIONEL MARC          )
VUILLEMIN,                           )
                                     )
                       Defendants.   )
____________________________________ )


     THIS MATTER is before the Court sua sponte after review of the

Plaintiffs’ Motion for Default Judgment Against Defendants. [Doc. 68].

     The Plaintiffs Herrmann International, Inc. (“HI”) and Herrmann Global,

LLC, (HG”) filed this action against the Defendants Herrmann International

Europe (“HIE”), Herrmann Technologie (“HT”), Brain Ressources (“BR”), and

Lionel Marc Vuillemin (“Vuillemin”). [Doc. 43 at ¶¶ 3-6]. HIE, HT, and BR

are corporations organized, registered, and doing business in France. [Doc.

45 at 17-18]. Vuillemin is a French resident who serves as the President of

HIE and HT and controls BR. [Id.].



       Case 1:17-cv-00073-MR Document 71 Filed 09/14/20 Page 1 of 4
      The Plaintiffs allege that the Defendants breached a contract between

the parties; are using the Plaintiffs’ copyrights, trademarks, trade secrets

without authorization; are interfering with the Plaintiffs’ contracts with clients;

and are interfering with the Plaintiffs’ efforts to obtain new clients. [Doc. 68-

1]. After the Defendants stopped defending this action, the Plaintiffs filed for

default judgment against the Defendants on various claims under state and

federal law, including (1) trademark infringement under the Lanham Act, 15

U.S.C. § 1051 et seq.; (2) copyright infringement under the Copyright Act, 17

U.S.C. § 101 et seq.; and (3); misappropriation of trade secrets under the

Defend Trade Secrets Act of 2016, 18 U.S.C. §§ 1836 et seq. (“DTSA”). [Id.

at 7-17].

      The Plaintiffs’ Amended Complaint alleges that the Defendants are

residents and citizens of France, operate businesses in “key European

markets, specifically including France[,]” and stole intellectual property from

the Plaintiffs using “an IP address in France.” [Doc. 43 at ¶¶ 3-6, 26, 32]. As

such, the Plaintiffs’ allegations show that most, if not all, of the alleged

infringing acts occurred in France.         As a general matter, however, “the

Copyright Act is considered to have no extraterritorial reach.” Tire Eng'g &

Distribution, LLC v. Shandong Linglong Rubber Co., 682 F.3d 292, 306 (4th

Cir. 2012) (citing Nintendo of Am., Inc. v. Aeropower Co., 34 F.3d 246, 249

                                        2

        Case 1:17-cv-00073-MR Document 71 Filed 09/14/20 Page 2 of 4
n. 5 (4th Cir. 1994)).1 Likewise, [w]hile a court may issue an injunction having

extraterritorial effect in order to prevent trademark violations under the

Lanham Act,” it can do so only where the extraterritorial conduct has “a

significant effect on United States commerce, and then only after

consideration of the extent to which the citizenship of the defendant, and the

possibility of conflict with trademark rights under the relevant foreign law

might make issuance of the injunction inappropriate in light of international

comity concerns.” Nintendo of Am., Inc., 34 F.3d at 250 (citing Vanity Fair

Mills, Inc. v. T. Eaton Co., 234 F.2d 633, 642 (2d Cir. 1956)). Moreover, an

extraterritorial claim can be brought under the Defend Trade Secrets Act only

where “an act in furtherance of the offense was committed in the United

States.” 18 U.S.C. § 1837; see also Motorola Sols., Inc. v. Hytera Commc'ns

Corp., 436 F. Supp. 3d 1150, 1157-68 (N.D. Ill. 2020) (collecting cases

analyzing the extraterritoriality of the Defend Trade Secrets Act).

       As a result of the Defendants’ default, the factual allegations set forth

in the Amended Complaint are deemed admitted. This, however, does not

necessarily entitle the Plaintiffs to a judgment in their favor. It remains




1 An exception to this general rule comes from “the predicate-act” doctrine, which states
that “[o]nce a plaintiff demonstrates a domestic violation of the Copyright Act, . . . it may
collect damages from foreign violations that are directly linked to the U.S. infringement.”
Id. at 307.
                                             3

         Case 1:17-cv-00073-MR Document 71 Filed 09/14/20 Page 3 of 4
incumbent upon the Plaintiffs to demonstrate that the facts established as a

result of the Defendants’ default result in liability to the Plaintiffs.    The

Plaintiffs in their Motion for Default Judgment, however, provide no support

for the proposition that the extraterritorial actions of the Defendants give rise

to liability or how the Defendants’ alleged conduct was linked to, occurred in,

or affected commerce in the United States. As such, Plaintiffs have not

established their entitlement to a default judgment.

      Accordingly, IT IS, THEREFORE, ORDERED that the Plaintiffs shall

submit supplemental briefing to the Court as to whether the Lanham Act, the

Copyright Act, or the DTSA apply to the Defendants’ alleged conduct in this

case. Specifically, the briefing should address the specific allegations of

infringement that are linked to, occurred in, or affected commerce in the

United States, as well as the other factors that are pertinent to whether the

Lanham Act, the Copyright Act, and the DTSA can be applied

extraterritorially based on the facts set forth here. The Plaintiffs shall have

through and including September 25, 2020 to file their supplemental brief on

this issue, which shall not exceed ten (10) pages.

      IT IS SO ORDERED.          Signed: September 14, 2020




                                         4

        Case 1:17-cv-00073-MR Document 71 Filed 09/14/20 Page 4 of 4
